Detailed Action
This is a final Office action in response to communications received on 7/9/2021.  Claim 9 was added. Claims 1-9 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Alrabady and Jones have been considered, and are found unpersuasive.
Applicant argues on pages 4 and 5 of the Remarks, filed 7/9/2021, the cited prior art fail to teach or suggest "storing the private key in a data memory of the motor vehicle ... storing the digital copy of the motor vehicle in a blockchain by way of the private key" because “The Office points to paragraphs 0006, 0029, 0040 and 0046 of Jones for teaching the step of storing a digital copy of a vehicle in a blockchain by way of a private key, however, the "conventional hash" referenced in those paragraphs, which is compared with the Applicant's private key, is not a private key that is stored in the data memory of that vehicle itself. In other words, Jones private key is not stored in the vehicle, in contrast to the limitations of claim 1. Thus, for the sake of argument, even if Jones were to teach storing a digital copy in a vehicle, Jones does not teach storing a digital copy in a vehicle by way of the private key that is also stored in the vehicle”. However, Examiner respectfully disagrees. It is the combination of references Alrabady and Jones which teaches the cited claim elements. Alrabady teaches, in paragraph 
Applicant argues on page 5 of the Remarks, filed 7/9/2021, that “there would have been no reason to incorporate the teachings of Jones into Alrabady's invention to arrive at the Applicant's invention that is recited in claim 1” because “the Office provided a reason as to why one skilled in the art would have used blockchain in Alrabady's key In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, references are in the same field of storage and management of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system as taught by Alrabady with the storage of vehicle information in a secure blockchain as taught by Jones. The combination provides the advantage of security for the system, as data stored in any given block “cannot be altered retroactively without the alteration of all subsequent blocks, which requires collusion of the blockchain network” (Jones; Para. [0006]). Regarding applicant’s argument that “it is unclear to the Application as to why would one skilled in the art would store a digital copy of a vehicle” and that “there would have been no reason to incorporate the teachings of Jones into Alrabady's invention to arrive at the Applicant's invention”, motivation to combine may also be found in Jones, paragraph [0003], which teaches “For example, it is desirable for maintenance 
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady (US 2010/0040234 A1), in view of Jones (US 2020/0193363 A1).
 Regarding claim 1, Alrabady teaches the limitations of claim 1 substantially as follows:
- generating a private key; (Alrabady; Paras. [0006] & [0017]: A Vehicle generates and stores a first public and a first private key (i.e. generating a private key))
- storing the private key in a data memory of the motor vehicle; (Alrabady; Para. [0006] & [0017]: A Vehicle generates and stores a first public and a first private key (i.e. storing the private key in a data memory of the motor vehicle))
- storing by way of the private key. (Alrabady; Paras. [0057] & [0059]: Upon verifying the digital signature (i.e. by way of the private key), the digital signature and the unique identifier are stored (i.e. storing, by way of the private key))
Alrabady does not teach the limitations of claim 1 as follows:
A method for generating and storing a digital copy of a motor vehicle, comprising: 
- generating the digital copy of the motor vehicle; and 
- storing the digital copy of the motor vehicle in a blockchain by way of the private key. 
However, in the same field of endeavor, Jones discloses the limitations of claim 1 as follows:
A method for generating and storing a digital copy of a motor vehicle, comprising: (Jones; Paras. [0006], [0029], [0040] & [0046]: A vehicle configuration and activity history is stored in a blockchain based on generated transactions indicating changes to the vehicle configuration or operation (i.e. generating and storing a digital copy of a motor vehicle))
- generating the digital copy of the motor vehicle; and (Jones; Paras. [0006], [0029], [0040] & [0046]: A vehicle configuration and activity history is stored in a blockchain based on generated transactions indicating changes to the vehicle configuration or operation (i.e. generating the digital copy of the motor vehicle))
- storing the digital copy of the motor vehicle in a blockchain (Jones; Paras. [0006], [0029], [0040] & [0046]: A vehicle configuration and activity history is stored (i.e. storing the digital copy) in a blockchain based on generated transactions indicating changes to the vehicle configuration or operation encrypted via a conventional hash)
Jones is combinable with Alrabady because both are from the same field of endeavor of storage and management of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
 
Regarding claim 2, Alrabady and Jones teach the limitations of claim 1.
Alrabady and Jones teach the limitations of claim 2 as follows:
The method as claimed in claim 1, further comprising: 
- generating a vehicle identification number; and (Alrabady; Para. [0021]: Descriptive data of the vehicle includes information that uniquely identifies the vehicle communication system (i.e. vehicle identification number))
- assigning the vehicle identification number to the motor vehicle and to the digital copy.  (Alrabady; Paras. [0021]-[0022]: The descriptive data of the vehicle corresponds to the vehicle communication system of the vehicle as well as a cached copy in the database server (i.e. assigning the vehicle identification number to the motor vehicle and to the digital copy))

Regarding claim 4, Alrabady and Jones teach the limitations of claim 1.
Alrabady and Jones teach the limitations of claim 4 as follows:
The method as claimed in claim 1, wherein the private key is generated at a time during manufacture of the motor vehicle.  (Alrabady; Paras. [0030]-[0031]: generating and installing asymmetric key pairs (i.e. private key) on a vehicle during production (i.e. during manufacture) of the vehicle)

Regarding claim 5, Alrabady and Jones teach the limitations of claim 4.
Alrabady and Jones teach the limitations of claim 5 as follows:
The method as claimed in claim 4, wherein the private key is generated on the basis of motor vehicle data present at the time.  (Alrabady; Paras. [0030]-[0031] & [0044]: generating and installing asymmetric key pairs (i.e. private key) on a vehicle during production of the vehicle where only public keys corresponding to valid remote devices are stored on the VCS (i.e. motor vehicle data present at the time))

Regarding claim 6, Alrabady and Jones teach the limitations of claim 1.
Alrabady and Jones teach the limitations of claim 6 as follows:
The method as claimed in claim 1, wherein direct reading of the private key by a user of the motor vehicle is prevented.  (Alrabady; Para. [0038]: Unauthorized third parties (i.e. a user of the motor vehicle) do not have access to the private key (i.e. direct reading of the private key is prevented))

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady (US 2010/0040234 A1), in view of Jones (US 2020/0193363 A1), as applied to claim 1, further in view of Unagami (US 2020/0050774 A1).
 Regarding claim 3, Alrabady and Jones teach the limitations of claim 2.
Alrabady and Jones do not teach the limitations of claim 3 as follows:
The method as claimed in claim 2, wherein a memory address is generated on the basis of the vehicle identification number and 
the blockchain is stored in a memory space that is referenced by the memory address.  
However, in the same field of endeavor, Unagami discloses the limitations of claim 3 as follows:
The method as claimed in claim 2, wherein a memory address is generated on the basis of the vehicle identification number and (Unagami; Para. [0091]: A blockchain address (i.e. memory address) is used as an identifier for enabling identification of a vehicle (i.e. basis of the vehicle identification number))
the blockchain is stored in a memory space that is referenced by the memory address.  (Unagami; Paras. [0091] & [0177]: A blockchain address corresponding to a location in a blockchain (i.e. blockchain is stored in a memory space that is referenced by the memory address))
Unagami is combinable with Alrabady and Jones because all are from the same field of endeavor of storage and management of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Alrabady and Jones to incorporate the use of blockchain address corresponding to specific vehicle identification numbers as in Unagami in order to improve the security of the system by providing a means by which data corresponding do a vehicle is assigned to a specific corresponding secure blockchain address.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady (US 2010/0040234 A1), in view of Jones (US 2020/0193363 A1), as applied to claim 1, further in view of Jefferies (US 2014/0309842 A1).
 Regarding claim 8, Alrabady and Jones teach the limitations of claim 1.
Alrabady and Jones do not teach the limitations of claim 8 as follows:
The method as claimed in claim 1, wherein the motor vehicle functions as an inaccessible private key. 
However, in the same field of endeavor, Jefferies discloses the limitations of claim 8 as follows:
The method as claimed in claim 1, wherein the motor vehicle functions as an inaccessible private key. (Jefferies; Paras. [0040]: A control module of a vehicle (i.e. motor vehicle) prohibits or grants access to certain functions of the vehicle such as access or connection to an application (i.e. inaccessible private key))
Jefferies is combinable with Alrabady and Jones because all are from the same field of endeavor of storage and management of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Alrabady and Jones to incorporate granting access to or prohibiting motor vehicle functions as in Jefferies in order to improve the security of the system by providing a means by which access to vehicle functions may be controlled.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady (US 2010/0040234 A1), in view of Jones (US 2020/0193363 A1), as applied to claim 1, further in view of Rodriguez (US 2020/0073651 A1).
 Regarding claim 9, Alrabady and Jones teach the limitations of claim 1.
Alrabady and Jones teach the limitations of claim 9 as follows:
The method as claimed in claim 1 further comprising loading into the data memory using the private key. (Alrabady; Paras. [0057] & [0059]: Upon verifying the digital signature, the digital signature and the unique identifier are stored (i.e. loading into the data memory using the private key))
Alrabady and Jones do not teach the limitations of claim 9 as follows:
loading the digital copy from the blockchain into the data memory of the motor vehicle 
However, in the same field of endeavor, Rodriguez discloses the limitations of claim 9 as follows:
loading the digital copy from the blockchain into the data memory of the motor vehicle (Rodriguez; Para. [0004]: receives an updated blockchain ledger entry associated with the vehicle (i.e. loading the digital copy from the blockchain), and utilizes the updated vehicle software to control the vehicle (i.e. data memory of the motor vehicle))
Rodriguez is combinable with Alrabady and Jones because all are from the same field of endeavor of storage and management of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Alrabady and Jones to incorporate the .

Allowable Subject Matter
	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 7, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
	The method as claimed in claim 1, further comprising:
- producing a data connection between the motor vehicle and a viewing means; 
- loading the digital copy from the blockchain into the data memory of the motor vehicle using the private key; 
- transferring the digital copy from the data memory of the motor vehicle to a further data memory of the viewing means by way of the data connection; and 
- viewing the digital copy stored in the further data memory on the viewing means.  

Prior Art Considered But Not Relied Upon
Alvarez (US 2018/0091596 A1) which teaches collection and processing of motor vehicle telematics data utilizing a distributed blockchain.
Geiger (US 2014/0016781 A1) which teaches securing functionalities of a vehicle control unit for a specific vehicle by utilizing private keys corresponding to the vehicle.

Conclusion
For the above-stated reasons, claims 1-6 and 8-9 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438